                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO


In Re: MBF Inspection Services, Inc.,             Bankruptcy Case No. 18-11579-t11
                          Debtor.

Thomas Ganci, Larry Alexander,
Glynn Estess, Gary Brooks,
Richard Gill, and Gary Marshall

              Creditors / Appellants,                           CV No. 19-61 WJ/CG

v.

       MBF Inspection Services, Inc.,

              Debtor / Appellee.

          ORDER TO NOTIFY THE COURT OF STATUS OF SETTLEMENT

       THIS MATTER is before the Court upon review of the record. This case was

stayed at the request of the parties on June 20, 2019. (Doc. 24). In their Joint Motion to

Stay Appeal, (Doc. 23), the parties noted that the bankruptcy case underpinning this

litigation settled on May 30, 2019, and a settlement agreement was being circulated

among the parties for review and approval. Over 75 days have passed since the parties

settled this matter and neither party has filed closing documents or otherwise advised

the Court of the delay in reaching a final disposition.

       IT IS THEREFORE ORDERED that, on or before August 28, 2019, Plaintiff shall

notify the Court in writing of the status of this case and provide an anticipated timeline

for filing closing documents.

       IT IS SO ORDERED.

                                   _____________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
